DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 110-130 of copending Application No. 16/990,381(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming an invention related to using a mobile phone to select a device available for rental by scanning a machine readable code.
Claims 1-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/242,933(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming an invention related to using a mobile phone to select a device available for rental by scanning a machine readable code.
Claims 1-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/242,945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming an invention related to using a mobile phone to select a device available for rental by scanning a machine readable code.
Claims 1-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/242,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming an invention related to using a mobile phone to select a device available for rental by scanning a machine readable code.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 9, 15, 19, 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, 15, 25 recite the limitation "said passcode" in line 5.  There is insufficient antecedent basis for this limitation in the claims.
Claim 9, 19 recite the limitation "said device-level" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nitu (US 2015/0356801), and further in view of Boysen (US 2013/0036456).
Regarding claims 1, 11, 21, Nitu discloses a method of contact-less access control to a device available for rental, access and use in an environment, by scanning multi-level machine-readable codes displayed in said environment using web-enabled mobile phones wirelessly connected to a wireless access control network, said method comprising the steps of: 
(a) using a web-enabled mobile phone (via smart phone as mobile kiosks 202, Para. 23, 54) deployed on the wireless access control network to practice a site-level access control method involving (i) scanning a site-level machine-readable code displayed in said environment (At step 706, the mobile kiosk 202a may receive a site ID or location at which securable devices are located. In receiving a site ID, the mobile kiosk 202a may use a camera to scan a code, Para. 54, 26), and (ii) automatically directing the mobile phone web-browser application to a webpage specified by the site-level machine-readable code (Para. 54); (b) using said web-enabled mobile phone for selecting a device available for rental and access at the site selected within said environment; (c) renting the selected device for access at said selected site and use within said environment (via rental of locks associated with the site ID, Para. 54-56, 29).
Nitu fails to disclose scanning a facility-level machine-readable code displayed in said environment, and automatically directing the mobile phone web-browser application to a webpage specified by the facility-level machine-readable code.
Section VI of MPEP 2144.04 states that duplication of parts is considered obvious to one of ordinary skill in the art. And Nitu further teaches different sites with smart lockers to be rented at the location (The mobile kiosks 102 may further be configured to provide status of some or all of the smart lockers 106 in the system within a given region (e.g., locker bank, section of an amusement park, building)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nitu to include a facility-level machine-readable code, scanning the facility-level machine-readable code displayed in said environment, and automatically directing the mobile phone web-browser application to a webpage specified by the facility-level machine-readable code in order to allow rental of lockers at different sites with lockers available for rental, thereby improve user convenience.
Nitu fails to disclose an application server stores a rental transaction identifier within the cache on said web-enabled mobile phone, identifying said web-enabled mobile phone as being involved to a device rental transaction, linking said facility entry rental transaction identifier stored within the cache on said web-enabled mobile phone, with data attributes stored in a database on said wireless access control network, specifying the rented device selected for access and control at the selected site for use within said environment.
Boysen teaches storing purchase transactions on a browser cache to allow later retrieval for authentication of purchase (Para. 104).
From the teachings of Boysen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nitu to include an application server stores a rental transaction identifier within the cache on said web-enabled mobile phone, identifying said web-enabled mobile phone as being involved to a device rental transaction, linking said facility entry rental transaction identifier stored within the cache on said web-enabled mobile phone, with data attributes stored in a database on said wireless access control network, specifying the rented device selected for access and control at the selected site for use within said environment in order to allow authentication of the user to use a locker based on the transaction identifier stored in the cache to improve user convenience.
Regarding claim 2, 12, 22, Nitu further teaches using said web-enabled mobile phone to practice a device-level access control method involving (i) scanning a device-level machine-readable code on said rented device using said web-enabled mobile phone (via sticker or non-electronic indicia inclusive of a unique identifier associated with respective smart lockers 106 may be used and scanned by an electronic device, Para. 26, 54), and (ii) using said rental transaction identifier stored within the cache on said web-enabled mobile phone to enable access to said rented device at said selected site, for use within the environment (use of rented locker via mobile kiosk 202, Para. 35 of Nitu and rejection of claim 1 above).
Regarding claim 3, 5, 13, 15, 23, 25, Nitu discloses selecting a passcode for use in accessing said selected device rented for access and use in said environment, and storing the passcode in a database on said wireless access control network (via PIN selection, Para. 35).
Regarding claim 4, 14, 24 Nitu discloses providing electronic payment during said device rental transaction, in consideration for renting the selected device for access at said selected site and use within said environment (The mobile kiosks 102 may provide for payment via a user interface (not shown) via the management server or other remote payment system, and the mobile kiosk 114 may include the payment processor 118, Para. 30).
Regarding claim 6, 16, 26, Nitu discloses said environment is amusement parks (Para. 29).
Regarding claim 7, 17, 27, Nitu discloses said device is storage lockers for storage of personal belonging (smart lockers 106 may be used and scanned by an electronic device, Para. 26).
Regarding claim 8, section VI of MPEP 2144.04 states that duplication of parts is considered obvious to one of ordinary skill in the art. And Nitu further teaches different sites with smart lockers to be rented at the location (The mobile kiosks 102 may further be configured to provide status of some or all of the smart lockers 106 in the system within a given region (e.g., locker bank, section of an amusement park, building)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nitu to include a facility-level machine-readable code displayed at an entrance location of said environment and/or other locations outside the spatial boundaries said environment in order to allow rental of lockers at different sites with lockers available for rental at the entrance, thereby improve user convenience.
Regarding claim 9, Nitu discloses wherein said facility-level machine-readable code is a first bar code symbol displayed at a location indicative of said facility-level (see rejection of claim 1 above); and wherein said device-level machine-readable code is a second bar code symbol displayed on each said device (via sticker or non-electronic indicia inclusive of a unique identifier associated with respective smart lockers 106 may be used and scanned by an electronic device, Para. 26).
Regarding claim 10, Nitu discloses wherein said facility-level machine-readable codes are linked to data attributes in said database on said wireless access control network, so as to encode intelligence regarding said environment, sites rendered as choices, types and size options of devices for rental, and the pricing for said size and type options (Para. 29 and rejection of claim 1 above).
Regarding claim 18, section VI of MPEP 2144.04 states that duplication of parts is considered obvious to one of ordinary skill in the art. And Nitu further teaches different sites with smart lockers to be rented at the location (The mobile kiosks 102 may further be configured to provide status of some or all of the smart lockers 106 in the system within a given region (e.g., locker bank, section of an amusement park, building)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nitu to include a site-level machine-readable code displayed at an entrance location of said environment and/or other locations outside the spatial boundaries of said environment in order to allow rental of lockers at different sites with lockers available for rental at the entrance, thereby improve user convenience.
Regarding claim 19, Nitu discloses wherein said site-level machine-readable code is a first bar code symbol displayed at a location indicative of said site-level (see rejection of claim 1 above); and wherein said device-level machine-readable code is a second bar code symbol displayed on each said device (via sticker or non-electronic indicia inclusive of a unique identifier associated with respective smart lockers 106 may be used and scanned by an electronic device, Para. 26).
Regarding claim 20, Nitu discloses wherein said site-level machine-readable codes are linked to data attributes in said database on said wireless access control network, so as to encode intelligence regarding said environment, sites rendered as choices, types and size options of devices for rental, and the pricing for said size and type options (Para. 29 and rejection of claim 1 above).
Regarding claim 28, Nitu discloses said device-level machine-readable code is a bar code symbol displayed on each said device (via QR code, Para. 54 and 26).
Regarding claim 29, Nitu discloses wherein said device-level machine-readable codes are linked to data attributes in said database on said wireless access control network, so as to encode intelligence regarding said environment, sites rendered as choices, types and size options of devices for rental, and the pricing for said size and type options (Para. 29 and rejection of claim 1 above).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689